 

Digirad Corporation 8-K [drad-8k_090919.htm]

 

Exhibit 10.3

 

PUT OPTION STOCK PURCHASE AGREEMENT

 

This Put Option Stock Purchase Agreement (this “Agreement”), is dated as of
September 10, 2019, and is entered into by and between Jeffrey Eberwein
(“Buyer”) and Digirad Corporation, a Delaware corporation (“Seller”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual obligations set forth in this
Agreement, the parties hereto agree as follows:

 

1.           Purchase and Sale of the Shares.  Subject to the satisfaction or
waiver of the conditions set forth in Sections 4 and 5 of this Agreement, upon
three business days’ written notice (the “Notice”) by Seller to Buyer, given at
any time during the 365 days following the Merger (as defined below), Seller
shall sell and Buyer shall purchase in one or more Closings (as hereinafter
defined) up to an aggregate of 100,000 shares of 10.0% Series A Cumulative
Perpetual Preferred Stock, par value $0.0001 per share (the “Shares”), of Seller
for a purchase price (the “Purchase Price”) payable by wire transfer to Seller
of immediately available funds equal to $10.00 per Share. The exact number of
Shares to be purchased by Buyer at each Closing shall be stated in the
applicable Notice and shall be determined by Seller in its sole discretion (up
to an aggregate of 100,000 Shares).

 

2.           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as follows as of the date of this Agreement and as of each
Closing Date:

 

(a)            Good Standing.  Seller is a corporation, duly organized, validly
existing, and in good standing under the laws of the state of Delaware.

 

(b)           Due and Valid Issuance.  At each Closing, the Shares will be duly
authorized and, when issued, delivered and paid for in accordance with the terms
of this Agreement, will be validly issued, fully paid and non-assessable.

 

(c)            Authority and Consent.  Seller has all requisite power, legal
capacity, and authority to enter into and perform Seller’s obligations under
this Agreement, and no approval or consent of, or filing or registration with,
any court, governmental or regulatory agency or authority or other third party
is necessary or required to consummate the transactions contemplated hereby,
other than required filings with the Securities and Exchange Commission (“SEC”).
All action on the part of Seller necessary for the execution and delivery of
this Agreement, and the performance and consummation of the transactions
contemplated hereby, has been taken.  Upon execution and delivery by Seller,
this Agreement will constitute a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.

  

(d)          No Violation or Breach.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (i) will
be in compliance with all applicable agreements to which Seller is a party and
that govern the rights and obligations of the Shares, and (ii) will not violate
or result in the breach by Seller of, or constitute a default under, or conflict
with, or cause any acceleration of any obligation with respect to any provision
or restriction of any material loan, mortgage, lien, agreement, contract,
instrument, order, judgment, award, decree, or any other restriction of any kind
or character to which any material assets or properties of Seller is subject or
by which Seller is bound. 

 

 

 

 

(e)        No Litigation.  There is no litigation or governmental or
administrative proceeding or investigation pending with respect to the Shares
or, to the actual knowledge of Seller after reasonable inquiry or investigation,
threatened against Seller with respect to the Shares, nor, to the knowledge of
Seller, has there occurred any event or does there exist any condition on the
basis of which any such claim may be asserted.

 

(f)        No General Solicitation or Advertising.  At no time has Seller
presented Buyer or any other party with or solicited Buyer or any other party
through any article, notice, or other communication published in any newspaper
or other leaflet, public promotional meeting, television, radio or other
broadcast or transmittal advertisement, or any other form of general
solicitation or advertising.

 

(g)           Full Disclosure.  No Form 10-K, Form 10-Q, Form 8-K or
Registration Statement No. 333-232738 and any prospectus supplement thereto (the
“Registration Statement”) filed by Seller with the SEC contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein not misleading unless corrected in a later
filing prior to the date hereof. 

 

(h)          Brokers.  No broker, finder, or investment banker is entitled to
any brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

3.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller as follows as of the date of this Agreement and as of
each Closing Date:

 

(a)           Good Standing.  If Buyer is not a natural person, Buyer is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

 

(b)           Authority and Consent.  Buyer has the right, power, legal
capacity, and authority to enter into and perform Buyer’s obligations under this
Agreement, and no approval or consent of any governmental or regulatory
authority or other person is necessary in connection herewith.  All action on
the part of Buyer necessary for the execution and delivery of this Agreement,
and the performance and consummation of the transactions contemplated hereby,
has been taken.  Upon execution and delivery by Buyer, this Agreement will
constitute a valid and binding obligation of Buyer enforceable against buyer in
accordance with its terms.

 

(c)           No Violation or Breach.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
violate or result in the breach by Buyer of, or constitute a default under, or
conflict with, or cause any acceleration of any obligation with respect to any
provision or restriction of any material loan, mortgage, lien, agreement,
contract, instrument, order, judgment, award, decree, or any other restriction
of any kind or character to which any material assets or properties of Buyer is
subject or by which Buyer is bound. 

 

2

 

 

(d)           Purchase Entirely for Own Account.  Buyer is acquiring the Shares
for its own account only and not with a view to, or for resale in connection
with, any “distribution” of the Shares within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), and Buyer has no contract,
undertaking, or arrangement to sell or transfer the Shares to another person.
Buyer has determined to purchase the Shares based on Buyer’s own investigation
of Seller.

 

(e)           Available Information.  Buyer (i) has been furnished by Seller all
information regarding Seller, the Shares and any additional information that
Buyer, its representative, attorney and/or accountant deem necessary to enable
it to make an informed investment decision concerning the purchase of the
Shares; (ii) has been provided an opportunity for a reasonable time prior to the
date hereof to obtain additional information concerning the Shares, Seller and
all other information to the extent Seller possesses such information or can
acquire it without unreasonable effort or expense; (iii) has been given the
opportunity for a reasonable time prior to the date hereof to ask questions of,
and receive answers from, Seller or its representatives concerning the terms and
conditions of the Shares and other matters pertaining to an investment in the
Shares, or that which was otherwise provided in order for them to evaluate the
merits and risks of a purchase of the Shares to the extent Seller possesses such
information or can acquire it without unreasonable effort or expense; and (iv)
has determined that the Shares are a suitable investment for Buyer and that at
this time Buyer has no need for liquidity in an investment in the Shares and
could bear a complete loss of its investment in the Shares.

 

(f)          Absence of Representations and Warranties.  Except as set forth in
Section 2, Buyer confirms that neither Seller nor anyone purportedly acting on
behalf of Seller has made any representations, warranties, agreements, or
statements, express or implied, respecting the Shares or the business, affairs,
financial condition, plans, or prospects of Seller nor has Buyer relied on any
representations, warranties, agreements, or statements in the belief that they
were made on behalf of any of the foregoing nor has Buyer relied on the absence
of any such representations, warranties, agreements, or statements in reaching
Buyer’s decision to purchase the Shares. 

 

(g)         Shares Restricted.  Buyer understands that the Shares will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
and that Buyer may be considered an “affiliate” of Seller as referenced in such
Rule.

 

(h)           No Registration.  Buyer acknowledges that the Shares have not been
registered under the Securities Act or the securities laws of any state, and the
Shares cannot be resold unless the shares are registered for resale or an
exemption from registration is available.  Buyer further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements, including the time and manner of sale, the holding
period for the Shares, and requirements relating to the Company that are outside
of such Buyer’s control, and which Seller is under no obligation and may not be
able to satisfy.

 

3

 

(i)            Legends.  Buyer acknowledges that the certificate(s) or
book-entry record evidencing the Shares will bear a restrictive legend (i)
stating that the Shares may not be sold, transferred, hypothecated, or otherwise
distributed in the absence of an effective registration under the Securities Act
and any applicable state securities laws or the receipt of an opinion of counsel
that is satisfactory to the Company that such registration is not required, and
(ii) as required by the securities laws of any state to the extent such laws are
applicable to the shares represented by the certificate so legended. 

 

(j)            No General Solicitation or Advertising.  The offer to sell the
Shares was communicated directly to Buyer by Seller or Seller’s agent.  At no
time was Buyer presented with or solicited by or through any article, notice or
other communication published in any newspaper or other leaflet, public
promotional meeting, television, radio or other broadcast or transmittal
advertisement or any other form of general solicitation or advertising.

 

(k)          Accredited Investor.  Buyer is an Accredited Investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.  Buyer (i) can
bear the economic risk of the purchase of the Shares, including the complete
loss of Buyer’s investment, and (ii) has sufficient knowledge and experience in
business and financial matters as to be capable of evaluating the merits and
risks of Buyer’s purchase of the Shares.

 

(l)            Brokers.  No broker, finder, or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transaction contemplated by this Agreement based upon arrangements made by or on
behalf of Buyer.

 

4.          Conditions Precedent to Buyer’s Performance.  The obligations of
Buyer under this Agreement are subject to the satisfaction or waiver, at or
before each Closing, of all the conditions set out below in this Section 4. 

 

(a)           Accuracy of Seller’s Representations and Warranties.  All
representations and warranties by Seller in this Agreement, or in any written
statement that shall be delivered to Buyer by Seller pursuant to this Agreement,
shall be true on and as of the Closing Date (as hereinafter defined) as though
such representations and warranties were made on and as of that date.

 

(b)           Performance by Seller.  Seller shall have performed, satisfied,
and complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by Seller on or before the Closing
Date.

 

(c)             Completion of Merger.  The merger of Digirad Acquisition
Corporation with and into ATRM Holdings, Inc. (“ATRM”), with ATRM as the
surviving entity (the “Merger”), shall have become completed in accordance with
that certain Agreement and Plan of Merger, dated as of July 3, 2019, by and
among Seller, ATRM and Digirad Acquisition Corporation. 

 

(d)             No Material Adverse Change.  There shall not have occurred a
material adverse change in the condition of Seller.

 

4

 

5.             Conditions Precedent to Seller’s Performance.  The obligations of
Seller under this Agreement are subject to the satisfaction or waiver, at or
before the Closing, of all the following conditions. 

 

(a)         Accuracy of Buyer’s Representations and Warranties.  All
representations and warranties of Buyer contained in this Agreement or in any
written statement delivered by Buyer pursuant to this Agreement shall be true on
and as of the Closing Date as though such representations and warranties were
made on and as of that date.

 

(b)         Performance by Buyer.  Buyer shall have performed, satisfied, and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by Buyer on or before the Closing
Date.

 

(c)         Completion of Merger.  The Merger shall have been completed.

 

6.             Closings.  Each closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place via the electronic exchange of
documents as specified in Section 1 above, or at such other time, place, and
manner as the parties may agree to in writing.  The date of each Closing is
herein called a “Closing Date”.

 

(a)         Obligations of Seller.  At the Closing, Seller shall deliver to
Buyer, or cause Seller’s transfer agent to deliver to Buyer, a certificate or
copy of the electronic book-entry record evidencing issuance of the Shares to
Buyer.

 

(b)         Obligations of Buyer.  At the Closing, Buyer shall deliver to Seller
the Purchase Price by wire transfer to an account designated by Seller. 

 

7.            Miscellaneous.

 

(a)      Further Assurances.  Each of the parties hereto shall execute and
deliver any and all such other instruments, documents, and agreements and take
all such actions as either party may reasonably request from time to time in
order to effectuate the purposes of this Agreement.

 

(b)        Controlling Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without application of the
conflict of laws principles thereof.

 

(c)        Binding Nature of Agreement; No Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no party may assign or transfer its rights
or obligations under this Agreement without the prior consent of the other party
hereto. 

 

(d)     Entire Agreement.  This Agreement contains the entire understanding
between the parties hereto with respect to the purchase and sale of the Shares,
and supersedes all prior and contemporaneous agreements and understandings,
inducements, or conditions, express or implied, oral or written, between the
parties hereto, with respect to the purchase and sale of the Shares.  Except as
otherwise expressly provided herein, this Agreement may not be modified or
amended other than by an agreement executed in writing by the parties hereto. 
In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision. 

 

5

 



 

(e)           Notices.  All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received when delivered against
receipt, when sent by email, or one day after being sent by a nationally
recognized overnight carrier, addressed as set forth below:

 

 

(i)

If to Buyer:

 

53 Forest Ave., 1st Floor 

Old Greenwich, CT 06870 

Attention:  Jeffrey Eberwein 

Email: je@lonestarvm.com

 

 

(ii)

If to Seller:

 

Digirad Corporation 

1048 Industrial Court 

Suwanee, GA 30024 

Attention:  Matthew Molchan, Chief Executive Officer 

Email:  matt.molchan@digirad.com

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

 

(f)          Survival of Representations and Warranties.  All representations
and warranties made or undertaken by each party in this Agreement shall survive
the applicable Closing Date for a period of 24 months.  The covenants and
agreements of the parties hereto contained herein shall survive in accordance
with their respective terms, and this Section 7(g) shall not limit any covenant
or agreement of the parties that contemplates performance after the Closing.

 

(g)         Counterparts.  This Agreement may be executed in any number of
counterparts, which shall, collectively, constitute one agreement, and may be
executed by email pdf transmission of an executed counterpart of or signature
page to this Agreement and any email pdf or photocopy of an executed counterpart
of or signature page to this Agreement shall be given the same effect as the
original.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the day and year first above written.

 

 

 

 

BUYER:

 

 

 

 

 

/s/ Jeffrey Eberwein

 

 

Jeffrey Eberwein

 

 

 

 

 

 

SELLER:

 

 

 

 

 

DIGIRAD CORPORATION

 

 

 

 

 

 

By:

/s/ Matthew Molchan

 

 

Name: Matthew Molchan

 

 

Title: Chief Executive Officer

 

 

[Signature Page to Digirad Corporation Put Option Stock Purchase Agreement]

 

 

 